Filed 10/6/22 P. v. Stokes CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E074158

 v.                                                                      (Super. Ct. No. FSB1402378)

 TRAVON LEWIS STOKES,                                                    OPINION

          Defendant and Appellant.


         APPEAL from the Superior Court of San Bernardino County. David Mazurek,

Judge. Affirmed in part, reversed in part.

         Ronda G. Norris, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Eric A. Senson and Marvin E.

Mizell, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
                                             I.

                                      INTRODUCTION

       Defendant and appellant Travon Stokes shot and killed three people in a lounge’s

parking lot. A witness said defendant yelled the name of his gang before shooting the

victims. Defendant claimed he was repeating the lyrics to a rap song he had heard just

before the shooting. A jury convicted defendant of three counts of murder and found true

several special circumstances, including that he committed the murders for the benefit of

his gang. The trial court sentenced defendant to a term of 25 years to life plus a term of

life without the possibility of parole.

       Defendant argues the jury committed misconduct because they discussed whether

the rap song was released after the shootings even though there was no evidence of its

release date. He also argues there is insufficient evidence to support the jury’s finding

that he committed the murders for the benefit of his gang and that the trial court

erroneously imposed fines and fees. Defendant alternatively argues that the jury’s true

findings on the gang enhancements must be vacated and the matter remanded for retrial

under recent changes to the applicable law. Finally, defendant argues he is entitled to a

new trial and that his convictions must be reversed under new legislation that applies

retroactively.




                                             2
       We agree that the jury’s true findings on the gang enhancements must be vacated

and remanded for retrial, but we reject defendant’s remaining contentions. We therefore

vacate the true findings on the gang enhancements and remand the matter for retrial on

only those enhancements under the new law, if the People elect to retry them. In all other

respects, the judgment is affirmed.

                                             II.

                  FACTUAL AND PROCEDURAL BACKGROUND

       In May 2014, defendant, the victims, and others were drinking, dancing, and

smoking at a hookah lounge. When the lounge closed, they went outside and continued

drinking and dancing in the parking lot. S.C. and L.C. were sitting in L.C.’s car. The

victims, Terry Freeman, David Lawler, and Kavin Johnson, and their friend, D.F., were

standing near L.C.’s car and talking to her and S.C. Defendant was standing next to his

car two parking spots away. The group was laughing and having fun.

       While talking to Freeman, D.F. noticed that defendant was staring at them angrily.

Defendant thought the group was laughing at him and disrespecting him. Defendant

stepped toward them and said something along the lines, “‘who are you staring at?’” and

“why [are] you laughing?” According to D.F., defendant then immediately said,

“‘Hoover,’” and shot Freeman in the face. Defendant denied that he said “‘Hoover’”

before shooting Freeman, although he testified that he yelled ““Hoover’” inside the

lounge while singing along to a rap song by rapper R.J. that includes the lyric, “‘Crips,

Hoovers, and Bloods.’”



                                             3
        After defendant fired the shots, D.F. ran away and the crowd in the parking lot

scattered. As the crowd ran away, defendant shot Johnson and Lawler, then drove away.

Freeman, Johnson, and Lawler died from their wounds.

        A jury convicted defendant of three counts of murder (Pen. Code, § 187, subd.
    1
(a)). As to each count, the jury also found true that defendant killed the victim by

personally and intentionally discharging a firearm (§ 12022.53, subd. (d)) and that he

committed the murder for the benefit of a criminal street gang (§ 186.22, subd. (b)(1)(C)).

The jury also found true a multiple-murder special circumstance (§ 190.2, subd. (a)(3)).

The trial court sentenced defendant to a term of 25 years to life plus life without the

possibility of parole. The court also imposed a $10,000 restitution fine (§ 1202.4) and

$210 in court security and facilities fees (§ 1465.8; Gov. Code, § 70373).

                                               III.

                                         DISCUSSION

        A. Jury Misconduct

             1. Background

        Defendant was tried and convicted in December 2017. During the jury’s first day

of deliberations, they sent a note to the trial court asking, “When was the RJ Rapper song

released that referenced Hoovers, Crips + Bloods?” The trial court responded, “You are

limited to what was introduced as evidence in trial. Please do not do any independent



        1
            Unless otherwise indicated, all further statutory references are to the Penal
Code.

                                                4
investigation.”

       About six months later, defendant’s trial counsel’s supervisor, Richard La Fianza,

filed a petition to release juror contact information (Code of Civil Procedure section 237,

subd. (b)). La Fianza explained that he spoke with the jurors after the verdict and they

said that the rap song was not released until after 2014. According to La Fianza, “[o]ne

female juror stated that they, the jury, as a whole was confused on this issue but that they

had a resident rap expert on the jury.”

       The trial court denied defendant’s petition. In February 2019, however, the trial

court granted defendant’s motion for an evidentiary hearing on alleged juror misconduct.

The court thus released the jurors’ contact information and allowed them to be

subpoenaed to appear at the hearing.

       The trial court held the evidentiary hearing in May 2019. Jurors 6, 7, and 10 did

not appear because they could not be located, but the remaining nine jurors appeared.

       The trial court questioned each juror individually. Juror 1 recalled that the jury

asked the trial court a question about a rap song, but was “not really sure” what the

question was about because it had “been a long time.” Juror 1 could not remember if the

jury discussed the issue after the court responded to the jury’s question. Juror 1 also

could not recall the specifics of what the jury discussed about the rap song.

       Juror 2 was the foreperson and “absolutely” remembered the jury’s discussion

about the rap song. Juror 2 could not remember which juror it was, but one of them said

during deliberations, “I think that rap song came out after the incident.” Juror 2



                                             5
explained that because no one knew when the song was released, the jury “filled out one

of those sheets” to request information from the trial court. Juror 2 recalled that the

“sheet came back and said, If you didn’t hear it during the trial, it’s not admissible.”

After receiving the trial court’s response, Juror 2 told the jury, “Please don’t Google

anything,” and “that’s where it ended.” Juror 2 confirmed that the jury did not

collectively discuss the issue further and she was not aware of anyone else discussing it

individually.

       Juror 3 said they recalled the line of the song discussed at trial was “‘Crips,

Hoovers, and Bloods.’” When the trial court asked if Juror 3 could recall the specifics of

what the jury discussed about the rap song, Juror 3 was unsure, but thought someone

mentioned “they knew that song and they didn’t know when it came out and that was . . .

pretty much it.” Juror 3 did not recall the jury sending the trial court a question during

deliberations or the court responding to one.

       Juror 4 recalled a song being referenced during the trial, but did not remember any

discussion about a song during the jury’s deliberations. Juror 4 also did not remember

the jury sending the trial court a question during deliberations.

       Juror 5 likewise did not remember the jury sending the trial court a question or the

trial court responding to one. Juror 5 only “[v]aguely” remembered a discussion about a

rap song during deliberations. Juror 5 recalled that “there was a conversation” about a

rap song, but could not remember any specifics.




                                                6
       Juror 8 had no recollection of the jury discussing a rap song or sending the trial

court a question about the song during deliberations. But Juror 8 did remember the trial

court responding to a question with, “If you didn’t hear the evidence during the trial, you

can’t consider anything that wasn’t presented in the courtroom.”

       Juror 9 remembered a discussion about a rap song and thought the line “‘Hoovers,

Crips, and Bloods’” sounded familiar. Juror 9 did not remember the jury sending a

question to the trial court, but recalled the trial court sending a response to a question

saying, “If you didn’t hear it in the courtroom, you can’t consider anything other than the

testimony in the courtroom.” Juror 9 did not remember any discussions about a rap song

after the court’s response and did not remember anything else about the issue.

       Juror 11 remembered evidence that defendant was yelling “‘Hoovers’” inside the

lounge. Juror 11 also recalled the jury sending the trial court a question “to see if they

can listen to the Hoovers song” and the trial court responding “[t]hat that wasn’t [i]n the

evidence.” Juror 11 did not remember the jury discussing the rap song after the court’s

response.

       Juror 12 remembered that “[t]he only thing” the jury discussed about the rap song

was that one juror was not sure if it had been released before the shootings occurred. The

jury then “sent the question [to the trial court] and then it was no part of the conversation

after that.” After the trial court responded, the jury did not discuss the rap song further

because “[t]hat wasn’t the basis of the evidence.”




                                              7
       The trial court asked Juror 2 additional questions about which juror mentioned that

the Hoover song may have come out after the shootings. Juror 2 remembered exactly

who said it, and identified Juror 9 by his first name.

       When asked what Juror 9 said, Juror 2 said the jury had the following discussion:

“[Juror 9] goes, ‘Does anybody here listen to rap music ‘cause I listen to a lot of rap

music?’ [¶] And I go, ‘Not me.’ [¶] And he goes, ‘I swear that song was more recent.’

[¶] And everybody just kind of said, ‘Don’t know.’ [¶] And he said, ‘I’ll Google it.’ [¶]

And I said, ‘No, no. We’re not Googling it.’ I told him not to Google anything.” Juror 2

then “filled out the sheet” and submitted it to the trial court, which responded, “‘If it did

not happen . . . in the trial’” . . . “‘it’s not to be considered during deliberation.’” Juror 2

read the court’s response to the jury and “that was the end of it.”

       The trial court then asked Juror 9 follow-up questions. When asked whether it

was him that mentioned during deliberations that the rap song might have been released

after the shootings, Juror 9 said, “Maybe. Yeah.” Juror 9 did not recall anyone saying

they would Google it and noted “[w]e couldn’t use our phones.” When the court asked

again whether Juror 9 recalled a discussion about looking up the rap song’s release date,

he said Juror 2 told everyone “we can’t use our phones.” Juror 9 never learned when the

rap song was released.

       Defendant filed a motion for a new trial based on juror misconduct. The trial court

found that the jury committed misconduct by discussing whether the rap song had come

out before the shooting because that information was not in evidence. But the court



                                                8
found that the misconduct was not prejudicial. The trial court reasoned that Juror 2’s

memory was “very good” and found her to be credible. According to Juror 2’s

recollection, Juror 9 mentioned that he thought the rap song was released after the

shootings and offered to Google it, but Juror 2 told him not to do so. Juror 2 then asked

the trial court for the rap song’s release date, the court responded by directing the jury not

to consider evidence outside of the record, and the jury followed that directive. The court

therefore found that the jury was not prejudiced by the misconduct because there was no

evidence that the jury considered evidence not presented at trial in reaching their verdict.

          2. Analysis

       “‘When a party seeks a new trial based upon jury misconduct, a court must

undertake a three-step inquiry. The court must first determine whether the affidavits

supporting the motion are admissible. [Citation.] If the evidence is admissible, the court

must then consider whether the facts establish misconduct. [Citation.] Finally, assuming

misconduct, the court must determine whether the misconduct was prejudicial.’” (People

v. Bryant (2011) 191 Cal.App.4th 1457, 1467.) Juror “misconduct gives rise to a

presumption of prejudice, which ‘may be rebutted . . . by a reviewing court’s

determination, upon examining the entire record, that there is no substantial likelihood

that the complaining party suffered actual harm.’” (People v. Leonard (2007) 40 Cal.4th

1370, 1425.)




                                              9
        We generally review the trial court’s ruling on a motion for a new trial for an

abuse of discretion. (People v. Lightsey (2012) 54 Cal.4th 668, 729.) “‘Whether

prejudice arose from juror misconduct . . . is a mixed question of law and fact subject to

an appellate court’s independent determination.’” (People v. Danks (2004) 32 Cal.4th

269, 303.) “However, ‘[w]e accept the trial court’s credibility determinations and

findings on questions of historical fact if supported by substantial evidence.’” (Id. at p.

304.)

        We conclude the trial court properly denied defendant’s motion for a new trial.

Although no one disputes that the jury committed misconduct by discussing when the rap

song was released, the record amply supports the trial court’s finding that the misconduct

did not prejudice defendant. (See People v. Thomas (2012) 53 Cal.4th 771, 819

[misconduct for juror to discuss evidence outside of the record].)

        The foreperson, Juror 2, stated that she clearly remembered what transpired during

the deliberations, and the trial court found her credible. As Juror 2 explained, Juror 9

said that he thought, but was not sure, that the rap song came out after the shootings.

When he offered to Google the song’s release date, Juror 2, as foreperson, directed him

not to look into it. According to Juror 2, she asked the trial court when the song was

released, the court responded that they were limited to the evidence presented at trial, and

“that was the end of it.” Although Juror 9’s conduct was improper, the trial court did not

err in finding that his misconduct was not prejudicial. The trial court reasonably found

that there was no evidence that the jury’s brief discussion about the rap song’s release



                                             10
date influenced their decision-making in any way. Any potential prejudice was also

dispelled by the trial court’s directing the jurors not to consider evidence outside of the

record and the jurors’ consistent statements that they did not rely on extra-record

evidence in reaching their verdict. (See People v. Avila (2009) 46 Cal.4th 680, 727 [no

prejudicial misconduct where jury’s discussion “was not of any length or significance”

and “the offending juror was immediately reminded he could not consider [defendant’s

failure to testify] and the discussion ceased”].) We therefore conclude the trial court

properly denied defendant’s motion for a new trial.

       B. Gang Enhancements

       Defendant contends there was insufficient evidence for the jury to find the gang

enhancements true. He claims there was not substantial evidence that he committed the

murders for the benefit of, at the direction of, or in association with any criminal street

gang or that he intended to promote or benefit his gang when he committed the murders.
               2
We disagree.

       “When considering a challenge to the sufficiency of the evidence to support a

conviction, we review the entire record in the light most favorable to the judgment to

determine whether it contains substantial evidence—that is, evidence that is reasonable,

credible, and of solid value—from which a reasonable trier of fact could find the


       2
         For the reasons discussed below, we vacate the jury’s true findings on the gang
enhancements and remand the matter for retrial. We still address whether substantial
evidence supports the gang enhancements because the People may not retry defendant if
substantial evidence does not support the jury’s true findings on the enhancements. (See
Hudson v. Louisiana (1981) 450 U.S. 40, 44.)

                                              11
defendant guilty beyond a reasonable doubt. [Citation.] . . . We presume in support of

the judgment the existence of every fact the trier of fact reasonably could infer from the

evidence. [Citation.] If the circumstances reasonably justify the trier of fact’s findings,

reversal of the judgment is not warranted simply because the circumstances might also

reasonably be reconciled with a contrary finding. [Citation.] A reviewing court neither

reweighs evidence nor reevaluates a witness’s credibility.” (People v. Lindberg (2008)

45 Cal.4th 1, 27.)

       “‘Although it is the duty of the jury to acquit a defendant if it finds that

circumstantial evidence is susceptible of two interpretations, one of which suggests guilt

and the other innocence [citations], it is the jury, not the appellate court which must be

convinced of the defendant’s guilt beyond a reasonable doubt. If the circumstances

reasonably justify the trier of fact’s findings, the opinion of the reviewing court that the

circumstances might also reasonably be reconciled with a contrary finding does not

warrant a reversal of the judgment.’” (People v. Thomas (1992) 2 Cal.4th 489, 514.) We

may reverse a conviction for a lack of substantial evidence only if it appears “‘“that upon

no hypothesis whatever is there sufficient substantial evidence to support [the

conviction].”’” (People v. Cravens (2012) 53 Cal.4th 500, 508.)




                                              12
        To find the gang allegations true, the jury had to (1) find that defendant committed

a felony “for the benefit of, at the direction of, or in association with any criminal street

gang” and (2) “with the specific intent to promote, further, or assist in any criminal
                                                        3
conduct by gang members.” (§ 186.22, subd. (b)(1).)

        Here, there was substantial evidence from which the jury could reasonably find

both prongs were satisfied. Defendant is an admitted Hoover Criminals street gang

member. There was evidence that defendant “kept yelling out ‘Hoover’” in the lounge

and performed the Hoover Stomp, a dance move that identified him as a member of the

gang.

        D.F. testified that immediately before shooting Freeman, defendant said “Hoover.”

Although defendant denied doing so, he did not deny shooting Freeman because he felt

disrespected because he thought Freeman was laughing at him.

        A gang expert testified for the prosecution. The prosecutor asked the expert about

a hypothetical scenario that largely tracked the witnesses’ testimony about defendant’s

behavior inside the lounge and his offenses. The prosecutor asked the expert, “[L]et’s

say that you have an active member of the Hoover Criminals street gang . . . at a lounge.

In that lounge, the Hoover Criminal is yelling out ‘Hoover’ while inside the lounge.




        3
        As explained below, section 186.22 was recently amended and imposes new
requirements for gang enhancements.


                                              13
                                           4]
Someone else is yelling out ‘f—k Naps.’[        [¶] The Hoover Criminal goes out into the

parking lot . . . and sees an individual, that the Hoover Criminal feels like who is

laughing at him, being disrespectful to him. [¶] At that point, the Hoover Criminal takes

out a firearm, points it at the individual and then yells ‘Hoover’ and then murders the

individual and two others.” The expert testified that in that hypothetical, the Hoover

member would have been acting in association with the Hoover gang because “he’s

associating himself right before” the shooting by yelling “Hoover.” The expert further

testified that the hypothetical Hoover member would have been benefitting and

promoting the Hoover gang because the shooting would urge witnesses to fear and

respect the gang.

       From this evidence, the jury could reasonably find that defendant murdered the

victims “for the benefit of, at the direction of, or in association with any criminal street

gang” and (2) “with the specific intent to promote, further, or assist in any criminal

conduct by gang members.” (§ 186.22, subd. (b)(1).) (See People v. Vang (2011) 52

Cal.4th 1038, 1048 [“‘Expert opinion that particular criminal conduct benefited a gang’ is

not only permissible but can be sufficient to support [a] gang enhancement.”]; People v.

Albillar (2010) 51 Cal.4th 47, 66 [“[T]he scienter requirement in section 186.22(b)(1)—

i.e., ‘the specific intent to promote, further, or assist in any criminal conduct by gang




       4
         “Naps” is a derogatory term for Hoover’s main rival gang. A witness told police
she heard someone yelling “f—k [N]aps” inside the lounge, but did not say whether it
was defendant.

                                                14
members’—is unambiguous and applies to any criminal conduct.”].) Substantial

evidence thus supports the jury’s true finding on the gang enhancements.

       C. Fine and Fees

       Defendant argues the trial court impermissibly imposed a $10,000 restitution fine

(§ 1202.4) and $210 in fees (§ 1465.8; Gov. Code § 70373) without holding a hearing to
                                    5
determine his ability to pay them. He also contends his trial counsel was ineffective for

failing to object to the fine and fees.

       The trial court may impose a restitution fine even if the defendant cannot pay it.

(People v. Potts (2019) 6 Cal.5th 1012, 1056.) The court should also consider “the

seriousness and gravity of the offense and the circumstances of its commission, any

economic gain derived by the defendant as a result of the crime, the extent to which any

other person suffered losses as a result of the crime, and the number of victims involved

in the crime. Those losses may include pecuniary losses to the victim or his or her

dependents as well as intangible losses, such as psychological harm caused by the crime.”

(§ 1202.4, subd. (d).) Inability to pay is only one “ factor for the court to consider in

setting the amount of a restitution fine, alongside ‘any relevant factors.’” (People v.

Potts, at p. 1056.) “The court was permitted to conclude that the monetary burden the




       5
         The People assert defendant forfeited the argument by failing to object to the
fine and fees. We exercise our discretion to address the issue on the merits “to avert
[defendant’s] claim of inadequate assistance of counsel.” (People v. Yarbrough (2008)
169 Cal.App.4th 303, 310.)

                                             15
restitution fine imposed on defendant was outweighed by other considerations.” (Id. at

pp. 1056-1057.)

       Given that defendant shot and killed three people for some perceived slight, the

trial court could have reasonably found that the maximum $10,00 restitution fine was

appropriate irrespective of defendant’s inability to pay the fine because of the gravity of

the murders and the suffering they caused the victims’ families. The trial court thus did

not err in imposing the $10,000 restitution fine without deciding whether defendant could

pay it or holding an ability-to-pay hearing. Defendant’s counsel therefore was not

ineffective for failing to object to the fine, as any objection may have been fruitless.

       As for the $210 in fees, even if defendant’s counsel was ineffective for failing to

object to them, and even if the trial court erroneously failed to hold a hearing on whether

defendant has the ability to pay them, any error was harmless beyond a reasonable doubt.

Defendant was sentenced to life without the possibility of parole, and there is no evidence

he cannot work while serving his sentence.

       We thus assume defendant will obtain a prison job paying the minimum of $12 per

month. (See Cal. Code. Regs., tit. 15, § 3041.2.) We also assume the $10,000 restitution

fine will remain outstanding, which will leave defendant with $5.40 per month to settle

the $210 in fees. (People v. Taylor (2019) 43 Cal.App.5th 390, 402.) At that rate,

defendant will pay off the fees in 38 months into his life sentence. Thus, he “will have

sufficient time to earn [$210] during his sentence, even assuming [he] earns nothing more

than the minimum.” (People v. Jones (2019) 36 Cal.App.5th 1028, 1035.)



                                             16
       We therefore conclude defendant will be able to pay the $210 in fees. (People v.

Jones, supra, 36 Cal.App.5th at p. 1035; People v. Hennessey (1995) 37 Cal.App.4th

1830, 1837 [court may consider defendant’s future earnings in prison and after release in

determining defendant’s present ability to pay]; People v. Ramirez (1995) 39 Cal.App.4th

1369, 1377 [a trial court may consider the defendant’s future ability to pay, including his

ability to earn wages while in prison]; People v. DeFrance (2008) 167 Cal.App.4th 486,

505 [defendant sentenced to prison did not show absolute inability to pay $10,000

restitution fine even though prison wages would make it difficult for him to pay the fine,

it would take a very long time, and the fine might never be paid].) On this record, any

error as to the $210 in fees was harmless beyond a reasonable doubt. (People v. Jones,

supra, 36 Cal.App.5th at p. 1035.) As a result, we reject defendant’s claim that his

counsel was ineffective for failing to object to those fees. (See People v. Hart (1999) 20

Cal.4th 546, 624 [to establish ineffective assistance of counsel “‘prejudice must be

affirmatively proved’”].)

       D. Remand of Gang Enhancements

       Defendant argues, and the People concede, that the gang enhancements must be

vacated and the matter remanded for retrial under recently enacted Assembly Bill No.

333 (AB 333). We agree.

       Section 186.22 enhances the punishment of a person convicted of an enumerated

felony committed “for the benefit of, at the direction of, or in association with any

criminal street gang, with the specific intent to promote, further, or assist in any criminal



                                             17
conduct by gang members.” (§ 186.22, subd. (b)(1), (4).) AB 333 amended section

186.22 in several ways. (People v. Rodriguez (2022) 75 Cal.App.5th 816, 822

(Rodriguez); People v. Lopez (2021) 73 Cal.App.5th 327, 345 (Lopez).) Among other

things, AB 333 increased the threshold for conviction and imposition of gang

enhancements. (Rodriguez, supra, at p. 822 ; Lopez, supra, at p. 345.) “Previously, the

prosecution needed to prove only that those associated with the gang had committed at

least two offenses from a list of predicate crimes on separate occasions within three years

of one another. [Citation.] Under the newly amended law, the offense with which the

defendant is currently charged cannot be used as one of the two predicate offenses.

[Citation.] In addition, both predicate offenses must have been committed ‘within three

years of the date the current offense is alleged to have been committed,’ by gang

“members,’ and must have been for the ‘common[] benefit[] [of] a criminal street gang.’

[Citation.]” (People v. Sek, supra, 74 Cal.App.5th at p. 797.)

       Defendant argues, the People concede, and we agree that the amendments could

benefit defendant and thus AB 333 applies retroactively to defendant’s case. (Rodriguez,

supra, 75 Cal.App.5th at p. 822; Lopez, supra, 73 Cal.App.5th at p. 345.) The parties

also agree, as do we, that the appropriate remedy is to remand the matter to give the

People an opportunity to retry the gang enhancement allegations under the new law.

(Lopez, at p. 345; People v. Figueroa (1993) 20 Cal.App.4th 65, 71-72, fn. 2; People v.

Sek, supra, 74 Cal.App.5th at p. 801.)




                                            18
       E. Retrial

       Defendant contends the trial court erroneously denied his request to bifurcate the

trial on the underlying offenses from the gang enhancements. He argues that a new

statute enacted by AB 333 requires trial courts to grant such a bifurcation request and that

the statute applies retroactively. We agree, but conclude the trial court’s failure to

bifurcate the proceedings was harmless.

       AB 333 added section 1109, which allows the defendant to request a bifurcated

trial when there is a gang enhancement allegation. (§ 1109, subd. (a); People v. Sek,

supra, 74 Cal.App.5th at pp. 797-798.) If the defendant so requests, the trial court must

try the case in two separate phases: (1) The question of the defendant’s guilt of the

underlying offense shall be first determined,” and then “(2) If the defendant is found

guilty of the underlying offense and there is [gang enhancement allegation], there shall be

further proceedings to the trier of fact on the question of the truth of the enhancement.”

(§ 1109, subd. (a); People v. Sek, supra, 74 Cal.App.5th at pp. 797-798.)

       Defendant contends section 1109 is an ameliorative change in the law that should

apply retroactively to his case under In re Estrada (1965) 63 Cal.2d 740 (Estrada) and

requires reversal of his convictions and retrial on the offenses. The People argue section

1109 applies prospectively only and that any error in not bifurcating the proceedings was

harmless in any event.




                                             19
       The courts of appeal are split on whether section 1109 applies retroactively. The

Sixth District (in a split decision) and the Fifth District have held that section 1109

applies retroactively under Estrada. (People v. Burgos (2022) 77 Cal.App.5th 550,

review granted July 13, 2022 (S274743); People v. Ramos (2022) 77 Cal.App.5th 1116.)

A different panel of the Sixth District and the Second District, Division Three have held

that the statute applies prospectively only. (People v. Ramirez (2022) 79 Cal.App.5th 48,

review granted Aug. 17, 2022 (S275341); People v. Perez (2022) 78 Cal.App.5th 192,

review granted Aug. 17, 2022 (S275090).

       We need not decide the issue because we conclude any failure to bifurcate the

proceedings was harmless. We therefore assume without deciding that section 1109

applies retroactively. People v. E.H. (2022) 75 Cal.App.5th 467, 480 [assuming without

deciding that section 1109 applies retroactively].)

       The People argue that even if section 1109 applies retroactively, the trial court’s

failure to bifurcate the proceedings was harmless under People v. Watson (1956) 46

Cal.2d 818 (Watson). In his supplemental opening brief, defendant did not address

whether the trial court’s failure to bifurcate the proceedings was harmless. In his

supplemental reply brief, defendant did not dispute that the Watson standard applies.

       After we issued a tentative opinion noting defendant’s position, he requested and

we granted him the opportunity to file a supplemental letter brief addressing the

appropriate harmlessness standard. In that brief, defendant notes there is a split among

the courts of appeal as to which standard to apply. The Sixth District in Burgos applied



                                              20
the Chapman beyond-a-reasonable-doubt standard because the failure to bifurcate

“likely” qualifies as structural error. (People v. Burgos, supra, 77 Cal.App.5th at p. 568.)

Three other courts, including this court, have applied the Watson standard. (See People

v. Ramos, supra, 77 Cal.App.5th at p. 1131; People v. E.H., supra, 75 Cal.App.5th at p.

480; (People v. Montano (2022) 80 Cal.App.5th 82.) We respectfully disagree with

Burgos that the failure to bifurcate under section 1109 amounts to structural error that

requires reversal unless the error was harmless beyond a reasonable doubt. We therefore

will apply the Watson standard. (See People v. Ramos, supra, at p. 1131, fn. 7; see also

People v. E.H. (2022) 75 Cal.App.5th 467, 480 [holding any error in failing to bifurcate

under section 1109 was harmless under Watson standard].)

       Under that standard, defendant must show that it is probable that he would have

received a better outcome had the trial court bifurcated the trial on the underlying

offenses from the trial on the gang enhancements. (People v. Watson, supra, 46 Cal.2d at

p. 836.) He has failed to do so.

       To begin with, the evidence that defendant was guilty as charged was strong.

Defendant admitted that he shot the victims, but claimed he did so in self-defense. The

gang evidence did not prejudice defendant because he relied on it to support his claim of

self-defense. Defense counsel argued defendant acted in self-defense in part because two

of the victims were gang members. “Thus, it is likely some, though not all, of the

evidence of [defendant’s] gang membership . . . would have come in at a trial on just the

substantive offenses.” (People v. Ramos, supra, 77 Cal.App.5th at p. 1131-1132; see also



                                             21
People v. Hernandez (2004) 33 Cal.4th 1040, 1049-1050 [“To the extent evidence

supporting the gang enhancement would be admissible at a trial of guilt, any inference of

prejudice would be dispelled, and bifurcation would not be necessary”].) The jury also

was instructed not to consider evidence of defendant’s gang membership when deciding

whether he was guilty of the murder charges and finding whether the non-gang-related

enhancements were true. We presume the jury followed that instruction, which further

supports our conclusion that the trial court’s failure to bifurcate the proceedings was not

prejudicial. (See People v. Franklin (2016) 248 Cal.App.4th 938, 953.)

                                            IV.

                                      DISPOSITION

       The true findings on the section 186.22 gang enhancements are vacated. The

prosecution may elect to retry the gang enhancements. The judgment is affirmed in all

other respects.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                CODRINGTON
                                                                                              J.

We concur:


RAMIREZ
                        P. J.


FIELDS
                           J.



                                             22